Exhibit 99.1News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Claude Resources Announces Agreement To Sell Certain Oil and Natural Gas Assets << Trading Symbols TSX - CRJ NYSE AMEX - CGR >> SASKATOON, May 18 /CNW/ - Claude Resources Inc. ("Claude" or the "Company") today announced that it has entered into a Purchase and Sale Agreement with a private Canadian corporation (the "Purchaser"), pursuant to which the Purchaser has agreed to purchase a majority of the oil and natural gas assets owned by Claude. Gross proceeds from the transaction are expected to be $6.2 million. Closing of the transaction is subject to regulatory and other approvals.
